    Case 4:17-cv-00450-ALM Document 384 Filed 05/09/19 Page 1 of 1 PageID #: 14303



                                  UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

      PERFORMANCE PULSATION                          §
      CONTROL, INC.                                  §
                                                     §
      v.                                             §           CASE NO. 4:17cv450
                                                     §           Judge Mazzant
      SIGMA DRILLING TECHNOLOGIES,                   §
      LLC, ET AL.                                    §


                                                ORDER

            On this day came to be considered the Parties Agreed Motion to Dismiss the case in its

    entirety with Prejudice [Dkt. 383]. The Court, having considered the Motion and having noted that

    it is agreed finds that the Motion should be GRANTED.

            IT IS HEREBY ORDERED ADJUDGED AND DECREED that the Motion to Dismiss

    this case in its entirety with Prejudice (Dkt. 383) is GRANTED.

            IT IS FURTHER ORDERED that all claims which were or could have been asserted in

    this matter are hereby DISMISSED with prejudice.

            IT IS FURTHER ORDERED that the parties shall dispose of any and all documents

    designated Attorneys Eyes Only or Confidential in a manner consistent with the First Amended

.   Protective Order [Dkt. 50].

            IT IS FURTHER ORDERED that all costs and fees related to this lawsuit shall be borne

     by the party incurring the same.

            IT IS SO ORDERED.
            SIGNED this 9th day of May, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
